DETAILED ACTION
New Non-Final Rejection
In view of newly discovered prior art, this Office Action contains a non-final rejection based on new grounds. As a result, the allowability of claims 4 and 5 has now been withdrawn. 
The examiner regrets the resulting inconvenience to Applicants and their counsel.

Election/Restrictions
Claims 6 and 7 remain withdrawn as being drawn to non-elected Species II (Fig. 10) and Species III (Fig 11), respectively. (Note: Upon the allowance of a generic claim, withdrawn claims 6 and 7 will be favorably considered for a rejoinder).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9 and 14-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takahashi et al. (US 5,778,847 A).
In Fig 12, Takahashi et al. show an outboard motor [31] comprising: an engine [38]; a crankshaft [44] that extends downward from the engine; a crankcase [43] that houses the crankshaft; a support [159] that contacts a lower end of the crankcase; and a flywheel [161] that is broadly considered to be an inertial damper, or a functional component set forth in claim 15. The damper [161] is connected to a lower portion of the crankshaft and disposed in an isolated space [265] defined by the crankcase and the support (see col. 14, lines 22-30; and col. 19, 
Re claims 2 and 16, an oil space through which oil flows is provided inside the crankcase; the oil space and a water space [228] through which water flows are provided below the crankcase (Fig 18); and the isolated space is isolated from the oil space and the water space. 
Re claims 3 and 17, the isolated space is substantially sealed such that the isolated space is isolated from the oil space and the water space. 
Re claims 4 and 18, a cowling [36] covers the engine; wherein the communication hole opens into the substantially sealed isolated space and the cowling (see Fig 12).
Re claim 5, when the outboard motor is tilted or trimmed, the communication hole [267] is inclined downward from the isolated space into the cowling.
Re claims 8 and 19, a case-side recess is recessed upward in a lower portion of the crankcase; and a support-side recess recessed downward in an upper portion of the support, and defines the isolated space together with the case-side recess. 
Re claim 9, the damper is disposed in the case-side recess of the isolated space (see Fig 12).
Re claim 14, a drive shaft [45, 146] is connected to a lower end of the crankshaft in the isolated space and extends downwardly through a second through-hole of the support; and an upper case that houses the drive shaft; wherein the support is an exhaust guide disposed between the crankcase and the upper case and includes a portion of the isolated space, the oil space, the water space, and an exhaust space through which exhaust gas from the engine flows (see col. 14, lines 22-27).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 5,778,847 A) in view of Tsubouchi et al. (US 6,527,604 B2), as previously cited.
Takahashi et al. show an outboard motor comprising an isolated space [265] defined by a crankcase and a support, as described above. The crankshaft extends downward in the isolated space through a first through-hole that passes through the crankcase; and the drive shaft extends downward through a second through-hole that passes through the support.
However, Takahashi et al. fail to disclose a seal surrounding the isolated space between a lower end of the crankcase and an upper end of the support (claim 10), a second seal that seals the first through-hole of the crankcase to the crankshaft (claim 11), or a third seal that seals the second through-hole of the support to the drive shaft (claim 12).
Re claim 10, as noted in the Official notice taken in the previous Office action, the use of seals (e.g., gaskets) at attachment surfaces of a crankcase is old and well known in the art. Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide a seal at a contact surface surrounding the isolated space between a lower end of the crankcase and an upper end of the support. Having such an arrangement would have kept water and/or oil from entering the isolated space and prevented malfunction of the flywheel damper. (Note: Because Applicant did not challenge or adequately traverse the Official Notice taken by the Examiner in the previous Office action, the limitation under Official Notice is now considered as admitted prior art.)
Further, Tsubouchi et al. show an outboard motor [1] comprising: an engine [2]; a crankshaft [36] that extends downward from the engine; a crankcase [30] that houses the crankshaft; a support [59a] that contacts a lower end of the crankcase (Fig 2 and 3); and a an inertial damper [56]. The damper [56] is connected to a lower portion of the crankshaft and disposed in an isolated space [59] defined by the crankcase and the support. Regarding claim 11, the crankshaft extends downwardly in the isolated space through a first through-hole that passes through the crankcase in a vertical direction; wherein a second seal [35] seals the first through-hole of the crankcase to the crankshaft (Fig. 3). Regarding claim 12, a drive shaft is connected to the lower portion of the crankshaft in the isolated space and extends downwardly through a second through-hole; wherein a third seal [59a] that seals the second through-hole of the support to the drive shaft (Fig. 3). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide Takahashi et al. with a second seal that seals the first through-hole of the crankcase to the crankshaft, and a third seal that seals the second through-hole of the support to the drive shaft, as taught by Tsubouchi et al. Having such an arrangement would have provided an effective sealing arrangement to prevent water, and/or oil mist from the blow-by gases, from entering the isolated space and fouling the damper..


Claims 1-5, 8-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koishikawa et al. (US 6,213,826 B1), as previously cited, in view of Takahashi et al. (US 5,778,847 A).
Koishikawa et al. show an outboard motor [1] comprising: an engine [7]; a crankshaft [9] that extends downward from the engine; a crankcase [21] that houses the crankshaft; a support [70a, 70b, 71] that contacts a lower end of the crankcase (Fig 7 and 8); and a flywheel [58] that is broadly considered to be an inertial damper (or a functional component set forth in claim 15). The damper [58] is connected to a lower portion of the crankshaft and disposed in an isolated space defined by the crankcase and the support. 
Koishikawa et al. however do not show the crankcase including a communication hole that ventilates the isolated space.
Takahashi et al. show an outboard motor [31] comprising: a crankcase [43] that houses a crankshaft [44]; a support [159] that contacts a lower end of the crankcase; and a damper [161] connected to a lower portion of the crankshaft and disposed in an isolated space [265] defined by the crankcase and the support (see Fig 12; as well as col. 14, lines 22-30; and col. 19, lines 1-2 through col 20, lines 1-7). The crankcase includes a communication hole [266, or 267] that ventilates the isolated space.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the isolated space of Koishikawa et al. with a communication hole, as taught by Takahashi et al. Having such an arrangement would have balanced the air pressure within the isolated space and drained any accumulated water from it.
Re claims 2 and 16, although Koishikawa et al. show an oil space through which oil flows is inside the crankcase, and an oil pan [77] below the crankcase, it does not disclose a water space through which water flows below the crankcase. However, as noted in the Official notice taken in the previous Office action, the use of a water space, such as a water jacket, to cool an oil pan of an outboard motor is old and well known in the art (for example, see US 7,350,497 issued to Hiraoka et al., and US 6,416,372 issued to Nozue, both disclosing water jackets surrounding and below an oil pan). Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide Koishikawa et al. with a water jacket surrounding and below the oil pan. Having such an arrangement would have provided an efficient cooling of the oil and protected the engine from overheating. (Note: Because Applicant did not challenge or adequately traverse the Official Notice taken by the Examiner in the previous Office action, the limitation under Official Notice is now considered as admitted prior art.)
Re claims 3 and 17, with the above modification in place, the isolated space would be substantially sealed from the oil space and the water space. 
Re claims 4, 5 and 18, the communication hole in the modified isolated space would open into the substantially sealed isolated space and a cowling. When the outboard motor is tilted or trimmed, the communication hole would be inclined downwardly from the isolated space into the cowling.
Re claims 8 and 19, a case-side recess is recessed upward in a lower portion of the crankcase; and a support-side recess recessed downward in an upper portion of the support, and defines the isolated space together with the case-side recess. 
Re claim 9, the damper is disposed in the case-side recess of the isolated space.
Re claim 13, an oil space through which oil flows is provided inside the crankcase; the outboard motor further includes: an oil pump [87] disposed in the oil space inside the crankcase and that circulates the oil in the oil space; and a gear [88] attached to the crankshaft and that transmits a rotational drive force of the crankshaft to the oil pump; and the isolated space is disposed below the gear (Fig 8).
Re claim 14, a drive shaft is connected to a lower end of the crankshaft in the isolated space and extends downward through a second through-hole of the support, and an upper case that houses the drive shaft, wherein the support is an exhaust guide [69] disposed between the crankcase and the upper case (Fig 7). With the above discussed modification in place, the support would include a portion of the isolated space, the oil space, the water space, and an exhaust space through which exhaust gas from the engine flows.


Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-20 have been considered but are moot in view of the new ground of rejection. 

Conclusion
he prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,078,101 (Anderson et al.) shows an outboard motor (Fig 6) with an isolated space [105] comprising a damper [83] and a communication hole [216] 
.
This action is made non-final. The examiner regrets the resulting inconvenience to Applicants and their counsel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617